Case 2:20-cv-02781-JTF-atc Document 36 Filed 03/11/21 Page 1 of 2                   PageID 211




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TENNESSEE
                                    WESTERN DIVISION


     MARVIN GREEN, ANTHONY HERVEY,                 )
     JAMES JONES, KENDRICK MERRITT,                )
     NATHANIEL WILMOTH, THOMAS                     )
     PRUITT, and JEFFREY COFFEY,                   )      No. 2:20-cv-02781-JTF-atc
                                                   )
           Plaintiffs,                             )
                                                   )
                                                   )
     v.                                            )
                                                   )
     TONY PARKER, F/N/U SELLERS, AND               )
     TAUREAN JAMES,                                )
                                                   )
           Defendants.                             )


ORDER GRANTING MOTION FOR EXTENSION OF TIME TO AMEND (ECF NO. 35)


          Before the Court for consideration is Marvin Green’s and Nathaniel Wilmoth’s motion for

extension of time to amend the complaint. (ECF No. 35 (Motion for Extension).) For the reasons

explained below, the Motion for Extension is granted.

I.        DISCUSSION

          On February 12, 2021, this Court entered an order: denying Marvin Green’s, Nathaniel

Wilmoth’s, and Thomas Pruitt’s motion for class certification; denying their motion for

reconsideration; and granting their January 25, 2021 motion for extension to amend their claims.

(ECF No. 34.) Their deadline to amend expired on Friday, March 5, 2021.

          On March 8, 2021, Green and Wilmoth filed the instant Motion in order to request a 20-

day extension “because the mail [enclosing the February 12, 2021 order] was received [from the

Clerk of Court] on Monday, March 2, 2021.” (ECF No. 35 at PageID 209.)
Case 2:20-cv-02781-JTF-atc Document 36 Filed 03/11/21 Page 2 of 2                    PageID 212




       Given that: Green and Wilmoth are appearing pro se; they have previously demonstrated

interest in pursuing their claims in compliance with the Court’s orders (see, e.g., ECF Nos. 9, 12,

13, 14 & 28); and nothing in the record suggests that the minor mail-receipt delay they allege (see

ECF No. 35 at PageID 209) is suspect, the Court finds good cause for extending Green and

Wilmoth’s deadline to amend. The Extension Motion (ECF No. 35) is GRANTED.                    Any

amendment must be filed on or before Friday, March 26, 2021. Such amendment must be filed

under the terms set forth in the prior Order (ECF No. 26 at PageID 91).

       Nothing in this order shall be construed as extending Pruitt’s March 5, 2021 deadline to

amend as set forth in the February 12, 2021 order. Pruitt did not join in the Motion for Extension

(see ECF No. 35 at PageID 209). He has not amended his claims in accordance with the February

12, 2021 order and has not timely moved for an extension to do so.

       IT IS SO ORDERED, this 11th day of March, 2021.

                                              s/John T. Fowlkes, Jr.
                                             JOHN T. FOWLKES, JR.
                                             UNITED STATES DISTRICT JUDGE




                                                2
